DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the reference numeral for the “inlet check valve 121” mentioned throughout the specification, see for example [0030].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 15, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 1 and 19 the claims are set forth as being addressed to “a pneumatic pump control system” and a method of operating a pneumatic pump control system.  The claims however set forth the structural description of the pump and the control system thereof. So, the scope of the claim is unclear since it is unclear if the claims are to the pump and the pneumatic control system (i.e. the pump chamber valve and the pressure sensor of claim 1 for example) of just the pneumatic control system.
	Claim 8 is vague and indefinite because in line 2 “a compressor” is set forth line 2. It is unclear if the 	if this compressor is in addition to the “pressurized air source” of claim 1 or if the pressurized air source is intended to be limited to being an air compressor. The specification describes the pressurized air source as a compressor and this is how the compressor is interpreted. 
Similarly, in claim 15 there is no antecedent basis for “the compressor” in line 2 but claim 14 the final paragraph refers to  “pressurized air source”. It is unclear if this compressor is in addition to the “pressurized air source” of claim 14 or if the pressurized air source is intended to be limited to being an air compressor. The specification describes the pressurized air source as a compressor and this is how the compressor is interpreted. 
	Claims not specifically mentioned are indefinite since they depend from one of the above claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 15, 17 and 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Breslin (USPAP 2018/0313369).
Bresling discloses a pneumatic pump (see Fig. 2) comprising: a pump chamber 11 having a top end and a bottom end; an air valve 16 (note: paragraph [0053] describes that in the exhaust cycle air in the pump chamber is vented thru 14 and in a pressurized cycle the air is injected into the pump chamber; therefore the device 16 controls the flow of fluid and broadly acts as a valve)  in communication with the pump chamber; a pump chamber valve 36,34 coupled (via the tubes 30 and 15) to the bottom end of the pump chamber; a discharge chamber (the portion of tube 15 and 17 extending above the top surface of the pump chamber 11) having a top end and a bottom end; a discharge check valve 17,26 coupled to the bottom end of the discharge chamber and in fluid communication with the pump chamber valve; an inlet check valve 21,26 in fluid communication with the pump chamber; and a pressurized air source 18 to supply pressurized air to the pump chamber.  
With respect to claim 15, the pneumatic pump of Claim 14, further comprising a controller  (the timer structure of the element 16) coupled to the compressor and configured to control filling the pump chamber with liquid and to introduce pressurized air into the pump chamber to force the liquid from the pump chamber to the discharge chamber and out the discharge fitting.  
 	With respect to claim 17, the pneumatic pump of Claim 14, wherein the inlet check valve and the discharge check valve each comprise a ball seat 28 and a respective ball 28.  
With respect to claim 18, the pneumatic pump of Claim 14, wherein the inlet check valve and the discharge check valve each comprise a ball check valve 26, 28. 

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 1-13, 15, 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose that pneumatic pump as set forth in claims 1 and 19 including a pressure sensor  within the pump chamber or the control system closing the air valve to stop the liquid from flowing into the pump chamber when a liquid level in the pump chamber reaches a predetermined level. The examiner notes that in Breslin the Control 16 is based on timers specifically to avoid the use of other sensing elements such as pressure sensors or level switches.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cummings, Brekke, Hancock and Corlew et al disclose pneumatically operated liquid pumps.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             

CGF
June 17, 2022